In an action to recover damages for personal injuries, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Levitt, J.), dated February 3, 1998, as denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that there is a question of fact as to whether the plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see, Lopez v Senatore, 65 NY2d 1017; Feinman v Mennan Oil Co., 248 AD2d 503; Parker v Defontaine-Stratton, 231 AD2d 412; Rut v Grigonis, 214 AD2d 721). Bracken, J. P., Ritter, Copertino, Santucci and Altman, JJ., concur.